Mr. President,
First of all, please allow me to extend my sincere congratulations to you, Mr. President, on your election as President of the 75th session of the General Assembly.
This year is one of the utmost significance as the United Nations marks its 75th Anniversary. The organization has symbolised solidarity and cooperation and has inspired the world’s humanity to trust in the unity of purpose of its Member States in building peace and well-being for all people on earth.
Throughout the past 75 years, the United Nations and its Member States have relentlessly overcome global challenges. This year, the world has been facing a health crisis from the spread of COVID-19 which has widely affected the living conditions of our people as well as economic and social systems — overshadowing the special nature of the 75th Anniversary of the United Nations. Indeed, this great challenge shall be the litmus test that faith in multilateralism and the unity of Member States can provide sustainable solutions to overcome this threat.
To do so, every country must renew its trust in international cooperation, which must remain steadfast and not be shaken by nationalist sentiments or antiglobalization tendencies. Instead, it should motivate us to unite as one to overcome this crisis together, since it has been proven that no nation can face the challenges alone. Such is the future we want.
I take this opportunity to express Thailand’s solidarity with all affected countries. We wish all the patients a speedy recovery, and to the medical personnel, public health workers, volunteers and other sectors around the globe who are at the forefront in the fight against COVID-19, we wish you success in this challenging mission, and please keep safe.
Mr. President,
The Royal Thai Government is committed and determined to control the spread of COVID-19. It has established the “Centre for COVID-19 Situation Administration” (CCSA) headed by myself to take full command in all aspects of pandemic control. Thailand’s comprehensive measures in combatting COVID-19 are implemented in accordance with the International Health Regulations 2005 and the World Health Organization’s guidelines. They encompass “upstream, midstream to downstream” measures including: health screening and risk assessment for all inbound and outbound travelers; the “stay home, save lives for the nation” campaign to apply social distancing in public spaces; and the provision of comprehensive, timely and transparent information on the pandemic situation while strengthening efforts to combat fake news and disinformation.
Over 1 million Village Health Volunteers throughout the country have played a vital role and all patients, regardless of nationality, have been guaranteed equal access to medical treatment. Furthermore, the Royal Thai Government has also fully supported the strategy on COVID-19 vaccine development. Thailand has started its vaccine research programme since quite some time and has also fostered collaboration with international partners. In this regard, I urge that COVID-19 vaccines and medicines be considered as ‘global public goods’ which can be accessible to all. And the United Nations must play an important role in this matter.
Furthermore, the Royal Thai Government has also introduced economic response packages to relieve the financial burden on the people and business operators, whether low-income groups, women entrepreneurs, farmers, or vulnerable groups and ensured that they are guaranteed equal access to government assistance. Efforts have focused on boosting financial liquidity for entrepreneurs so that they can sustain their businesses. In this regard, I have set up the “Centre for Economic Situation Administration” (CESA) to act as the main mechanism to formulate comprehensive policies for economic and social rehabilitation by synergizing efforts between the public and private sectors.
As a democratic society, Thailand places people at the centre. The people have provided the vital social synergy that helps drive the national agendas, integrating all the sectors in the country. With the cooperation and generosity of all Thai people in this time of crisis, the impacts of the outbreak have been minimized and the situation brought under control. And on this note, I wish to thank the World Health Organization for recognizing Thailand as one of the countries which has provided the most effective response to COVID-19. However, I continue to remind all sectors and the public not to underestimate the situation and to remain vigilant to prevent a second outbreak.
The key factor behind Thailand’s achievement in pandemic control and role as a model of effective healthcare management has been the determined political will to develop a robust healthcare system through the Universal Health Coverage scheme. This recognises that a healthy population is an important force in driving national development towards security, prosperity and sustainability. In this regard, Thailand has been sharing our knowledge and experiences with interested countries through the Foreign Policy and Global Health (FPGH) initiative.
In this time of hardship, I trust that all countries will provide mutual support and exhibit solidarity at both regional and global levels. I commend the SecretaryGeneral for calling on Member States to show global solidarity in overcoming this crisis in a sustainable manner and for his initiative to establish various Funds to assist affected countries. Thailand is proud to have contributed to the “UN COVID-19 Response and Recovery Fund”, while at the regional level, Thailand is gratified that the leaders of ASEAN and its Dialogue Partners agreed with Thailand’s proposal to set up the “COVID-19 ASEAN Response Fund” to address the public health emergency and to support research and development of medicines and vaccines to strengthen ASEAN’s resilience in the long term. Indeed, a strong ASEAN will provide a good partner for the United Nations and the international community. Moreover, in order to prepare for the post-COVID scenario and to respond to other future challenges, Thailand stands ready to cooperate with all countries in other areas such as food and energy security as well as sustainable development.
In our efforts to revive the economy, Thailand launched the “Stop COVID, not the Thai economy” policy and embraced the new business model of the “Bio- Circular-Green Economy” or “BCG” which places emphasis on the Bioeconomy, the Circular economy, and the Green economy. Thailand has also applied the concept of the Sufficiency Economy Philosophy (SEP), recognized as a locally driven approach towards sustainability, building strength from within, connecting Thailand to the world, and moving forward leaving no one behind.
Mr. President,
On the occasion of the 75th Anniversary of the United Nations, we should take this opportunity to assess our previous successes and failures. Although the United Nations has not been able to solve all global problems we have faced, it has become clear that multilateralism that is inclusive can prevent large scale armed conflict, and protect the world from the arbitrary exercise of power. We should therefore commit to further strengthening the multilateral system and cooperation under the framework of the United Nations in order to respond to the changing world situation, new global challenges, and live up to the expectations of the new generation. And this is the United Nations that we desire, and the United Nations that we need.
Throughout 75 years of our membership in the United Nations, Thailand has continuously and consistently played a constructive role, adhering to our international obligations and respecting the principles of the UN Charter.
On peace and security, for 75 years, the United Nations and the international community have been recognized for the success in peaceful dispute settlement, as well as in providing assistance to the population in post-conflict areas. On our part, apart from a strong commitment to disarmament, over 27,000 Thai military, police and civilian personnel have proudly served in more than 20 UN peace missions around the world since 1958. And Thailand’s contribution to peace operations continues amidst the current pandemic crisis. The Thai peacekeepers have attached importance to the sustaining peace agenda and introduced the Sufficiency Economy Philosophy (SEP) as a development approach to address the root cause of conflict and prevent a recurrence, which is in line with SDG 16 (Peace, justice and strong institutions). Furthermore, I would like to reiterate our commitment to strengthening cooperation with friendly countries to enhance ASEAN’s constructive role in maintaining peace and security in the region. On this occasion, I wish to thank Member States for supporting Thailand’s candidature to be a member of the Peacebuilding Commission for the term 2021-2022 and wish to affirm that Thailand intends to discharge its duty as a member of the Commission for the benefit of the international community.
On development, we have ten years remaining to accelerate our actions to achieve the Sustainable Development Goals (SDGs) by 2030. However, the COVID-19 pandemic is one key factor delaying such achievement. We must, therefore, work harder, cooperate closer and further promote the development path with people at the centre. We must also prioritize the participation of all stakeholders and emphasize utilizing technology for development.
As the co-host of the Global South-South Development Expo 2021 in Bangkok next year, together with the United Nations Office for South-South Cooperation and the Economic and Social Commission for Asia and the Pacific, and as a member of the ECOSOC, we stand ready to share our experiences and best practices in sustainable development as guided by the principles of the Sufficiency Economy Philosophy (SEP).
On human rights, international agreements and instruments have established principles and obligations on the protection of human rights, the rule of law, and good governance, with the emphasis on vulnerable groups such as children, the elderly, persons with disabilities, low-income earners, as well as migrant workers. It is therefore our responsibility to remain committed to these obligations and continuously ensure progress on implementation. As for Thailand, we are currently implementing the 4th National Human Rights Plan with a results-oriented mindset. I am also proud that Thailand is the first country in Asia to enact a National Action Plan on Business and Human Rights, which we have been implementing since 2019.
This year further marks the 25th anniversary of the adoption of the Beijing Declaration and the Platform for Action on gender equality. For its part, Thailand continues to drive the implementation of the Beijing Declaration by integrating cross-cutting issues to realize gender equality, women’s empowerment, and women’s rights.
Crisis necessarily brings suffering. But at the same time, it teaches us useful lessons that help us develop stronger and more effective responses to future challenges. What the “new normal” and the future social landscape will look like does not depend solely on our generation, but also on the youth and the new generations. Together we must create a space for all generations to join hands in collaboration in order to plan for a future that we want.
Finally, I take this opportunity to reaffirm Thailand’s commitment to support the agendas of the United Nations, be they peace and security, development, climate change management, commitments to human rights, and the promotion of partnerships between various sectors. This is because multilateralism will guide us out of this crisis together, as it has done so throughout 75 years, for a future where peace prevails and a better world for this and for future generations.
Thank you.